DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, and 13 were modified in an amendment filed on June 27, 2022.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 101 and 35 U.S.C. §103.
Claims 5-20 are rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).
Claim 9 is rejected under 35 U.S.C. § 112(d) (or 35 U.S.C. § 112 (pre-AIA ), fourth paragraph)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 were rejected in the previous Office action under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of the amendment filed on June 27, 2022, the issues have been resolved and the rejections are withdrawn.

Claims 5-20, as amended, are rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Independent claim 5, as amended, contains the limitation “generate a reliability assessment of the application infrastructure based at least in part on the metadata and the results and a value indicative of failure coverage based on the results.”  As currently written, it is unclear whether the limitation is intended to describe 1) only generating one item (a reliability assessment based on factors including a value indicative of failure coverage), or 2) generating two different items (a reliability assessment and a value indicative of failure coverage).  
Interpretation #1 does not appear to have support in the specification.  The Specification describes policies which may include parameters such as minimum failure coverage which are used to evaluate “reliability measures” (see Specification, paragraph [0054]), but does not describe generating “a reliability assessment of the application infrastructure based at least in part on the metadata and the results and a value indicative of failure coverage based on the results” as described in the amended claim.  The terms “reliability measure” and “reliability assessment” do not appear to be equivalent based on their usage in the disclosure.
Interpretation #2 does have support in the disclosure in an original dependent claim (claim 9), which specifies providing “a value indicative of failure coverage based on the results.”  For examination purposes, it will be assumed that interpretation #2 is correct since it is the only interpretation that has support.  The Examiner notes that interpretation #1, if correct, would result in a rejection under 35 U.S.C. § 112(a) (or 35 U.S.C. § 112 (pre-AIA ), first paragraph) for adding new matter.
If interpretation #2 is intended to be correct, it is recommended that the single limitation reciting the generation of a reliability assessment and the generation of a value indicative of failure coverage be separated into two limitations, with appropriate punctuation separating the limitations, in order to clarify what is being claimed.
Dependent claims 6-12 inherit the limitations of the independent claim (claim 5) and are also rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).

Independent claim 13, as amended, contains the limitation “generate a reliability measure for the application infrastructure based at least in part on a result of determining how the application responds to the potential failure and a value indicative of failure coverage based on the results.”  As currently written, it is unclear whether the limitation is intended to describe 1) only generating one item (a reliability measure based on factors including a value indicative of failure coverage), or 2) generating two different items (a reliability measure and a value indicative of failure coverage).  In this case, unlike claim 5, both interpretations are supported by the disclosure.  
For examination purposes, and to be consistent with the interpretation of claim 5, it will be assumed that interpretation #2 is correct.  If interpretation #2 is intended to be correct, it is recommended that the single limitation reciting the generation of a reliability assessment and the generation of a value indicative of failure coverage be separated into two limitations, with appropriate punctuation separating the limitations, in order to clarify what is being claimed.
Dependent claims 13-20 inherit the limitations of the independent claim (claim 13) and are also rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is dependent on claim 5 and recites the limitation “… cause the one or more processors to further provide a value indicative of failure coverage based on the results.”  However, independent claim 5 was amended to recite the limitation “generate a reliability assessment of the application infrastructure based at least in part on the metadata and the results and a value indicative of failure coverage based on the results.”  Based on the interpretation of two separate values being generated that is being used for examination purposes (as detailed in the above rejection under 35 U.S.C. § 112(b)), the limitation in claim 9 does not further limit the subject matter in claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-4 describe a method/process, claims 5-12 describe a system, and claims 13-20 describe a storage medium containing a program, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-4
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1, as amended, recites the limitations “identifying a change to the infrastructure that reduces the chance of the application failing due to a failure of the infrastructure based on a resiliency score generated from a simulation of the failure of the infrastructure;” and “updating the metadata in accordance with the change.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, the identified limitations describe the evaluation of information related to infrastructure, including metadata, and the determination of changes to be made to reduce the chance of failure.  This corresponds to analysis of collected information (i.e., the infrastructure metadata).  As such, the limitations identified above, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor and memory).  That is, nothing in the claim elements preclude the steps for the evaluation of the infrastructure metadata and determination of possible changes to be made from practically being performed in the mind.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claim 2 describes the metadata and claim 4 describes determination of infrastructure changes by selection of possible changes that have been identified.  The limitations in these dependent claims are directed to the identified abstract idea and, under their broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the additional limitations “obtaining metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata indicative of a configuration of the set of computing resources used by an instance of the application;” and “causing the infrastructure of the application to be updated in accordance with the change.”
The limitation for obtaining metadata merely recites collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The performance of “causing the infrastructure of the application to be updated in accordance with the change” is also described in a generic manner such that it represents no more than mere instructions to apply the judicial exception and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Further, while the resiliency score recited in the amended claim 1 is described as being generated from a simulated failure of the infrastructure, the actual performance of the simulation of the failure is not explicitly claimed.  As currently written, the “simulation of the failure of the infrastructure” is considered nonfunctional descriptive language which merely describes the origin of the collected data and does not integrate the identified abstract idea(s) into a practical application.  See MPEP 2111.05.  
Claim 2 describes the metadata and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 3 contains the limitation “wherein the set of computing resources is hosted by the computing resource service provider.”  This limitation merely links the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)) and does not integrate the identified abstract idea(s) into a practical application.
Claim 4 contains the additional limitation of “applying the selection of infrastructure changes to the infrastructure.”  This limitation is described in a generic manner such that it represents no more than mere instructions to apply the judicial exception and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 1 recites the additional limitations “obtaining metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata indicative of a configuration of the set of computing resources used by an instance of the application;” and “causing the infrastructure of the application to be updated in accordance with the change.”
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the limitation for obtaining metadata merely describes collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  The performance of “causing the infrastructure of the application to be updated in accordance with the change” is described in a generic manner and, as such, represents insignificant extra-solution activity and does not represent “significantly more” than the judicial exception.
Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract idea(s) defined in the claim.
Claim 2 describes the metadata and does not represent “significantly more” than the identified judicial exception.
Claim 3 contains the limitation “wherein the set of computing resources is hosted by the computing resource service provider.”  This limitation merely links the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)) in a generic manner and does not represent “significantly more” than the identified judicial exception.
Claim 4 contains the additional limitation of “applying the selection of infrastructure changes to the infrastructure.”  This limitation is described in a generic manner such that it represents no more than mere instructions to apply the judicial exception and, as such, represents insignificant extra-solution activity and does not represent “significantly more” than the identified judicial exception.

Conclusion
In light of the above, the limitations in claims 1-4 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-4, as amended, are therefore not patent eligible.

Step 2 Analysis for Claims 5-12
	Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 5, as amended, recites the limitations “identify, using the metadata, a set of potential failures of the infrastructure;” and “generate a reliability assessment of the application infrastructure based at least in part on the metadata and the results and a value indicative of failure coverage based on the results.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 5, the identified limitations describe the evaluation of information related to infrastructure, including metadata, in order to assess the reliability of the infrastructure.  This corresponds to analysis of collected information (i.e., the infrastructure metadata).  As such, the limitations identified above, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor and memory).  That is, nothing in the claim elements preclude the steps for the evaluation of the infrastructure metadata and the assessment of the infrastructure reliability from practically being performed in the mind.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claim 6 describes determination of whether the infrastructure complies with a reliability policy and claims 7-8 describe details related to the reliability policy.  Claims 10-11 describe evaluating the efficacy of a proposed infrastructure change.  The limitations in these dependent claims are directed to the identified abstract idea and, under their broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 5 recites the additional limitations “one or more processors;” “memory that stores computer-executable instructions;” “obtain metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata usable to configure the set of computing resources for an instance of the application;” and “collect results produced as a result of generating individual failures from the set of potential failures.”
The limitations for obtaining metadata and collecting results merely recite collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “one or more processors” and “memory” cited in the claim are described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  
Claim 6 describes determination of whether the infrastructure complies with a reliability policy and claims 7-8 describe details related to the reliability policy.  These claims contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 9 describes providing a value indicative of failure coverage based on the results.  This limitation is described in a generic manner such that it represents no more than mere instructions to provide results after applying the judicial exception and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Claims 10-11 describe evaluating the efficacy of a proposed infrastructure change.  Claim 11 contains an additional limitation of “implement the proposed change as a result of the difference being greater than the threshold amount.”  This limitation is described in a generic manner such that it represents no more than mere instructions to apply the judicial exception and, as such, represents insignificant extra-solution activity and does not integrate the identified abstract idea(s) into a practical application.
Claim 12 contains a limitation to “obtain the metadata by examining the infrastructure of the application.”  This limitation is described in a generic manner such that it represents no more than mere instructions to collect data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 5 recites the additional limitations “one or more processors;” “memory that stores computer-executable instructions;” “obtain metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata usable to configure the set of computing resources for an instance of the application;” and “collect results produced as a result of generating individual failures from the set of potential failures.”
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the limitations for obtaining metadata and collecting results merely describe collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  The “one or more processors” and “memory” cited in the claim are described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)) and does not represent “significantly more” than the judicial exception.  
Claim 6 describes determination of whether the infrastructure complies with a reliability policy and claims 7-8 describe details related to the reliability policy.  These claims contain no additional elements which represent “significantly more” than the judicial exception.
Claim 9 describes providing a value indicative of failure coverage based on the results.  This limitation is described in a generic manner such that it represents no more than mere instructions to provide results after applying the judicial exception and, as such, represents insignificant extra-solution activity and does not represent “significantly more” than the judicial exception.
Claims 10-11 describe evaluating the efficacy of a proposed infrastructure change.  Claim 11 contains an additional limitation of “implement the proposed change as a result of the difference being greater than the threshold amount.”  This limitation is described in a generic manner such that it represents no more than mere instructions to apply the judicial exception and, as such, represents insignificant extra-solution activity and does not represent “significantly more” than the judicial exception.
Claim 12 contains a limitation to “obtain the metadata by examining the infrastructure of the application.”  This limitation is described in a generic manner such that it represents no more than mere instructions to collect data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component does not represent “significantly more” than the judicial exception.
	
Conclusion
In light of the above, the limitations in claims 5-12 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 5-12, as amended, are therefore not patent eligible.

Step 2 Analysis for Claims 13-20
	Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 13, as amended, recites the limitations “identify a potential failure of the infrastructure;” “determine how the application responds to the potential failure;” and “generate a reliability measure for the application infrastructure based at least in part on a result of determining how the application responds to the potential failure and a value indicative of failure coverage based on the results.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 13, the identified limitations describe the evaluation of information related to infrastructure, including metadata, and the reliability of the infrastructure.  This corresponds to analysis of collected information (i.e., the infrastructure metadata).  As such, the limitations identified above, as currently written, describe a process which, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor and memory).  That is, nothing in the claim elements preclude the steps for the evaluation of the infrastructure metadata and determination of possible changes to be made from practically being performed in the mind.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 14-15 describe details pertaining to reliability policy evaluation.  Claim 19 describes details related to potential failures.  Claim 20 describes determining and recommending modifications based on economic cost.  The limitations in these dependent claims are directed to the identified abstract idea and, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 13 recites the additional limitation to “obtain information describing, as code, infrastructure of an application, the code comprising information indicative of a configuration of a plurality of computing resources.”
The limitation for obtaining configuration information merely recites collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “one or more processors” and “computer system” cited in the claim are described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).    
Claims 14-15 describe details pertaining to reliability policy evaluation.  Claim 14 contains an additional limitation to “obtain a policy that describes at least one reliability threshold for the application.”  This limitation is described in a generic manner such that it represents no more than mere instructions to collect data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).
	Claim 16 describes a test that “verifies that execution of a standard operating procedure restores proper operation after the potential failure occurs.”  The test is described in a generic manner without any details pertaining to how the test is conduced and, as such, is considered insignificant extra-solution activity and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.
	Claim 17 contains the limitation “wherein the test verifies that an alarm is raised as a result of an occurrence of the potential failure.”  The raising and verification of an alarm is described in a generic manner without any details and, as such, is considered insignificant extra-solution activity and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.
	Claim 18 contains limitations which describe details related to the application and verification of proper operation of the application.  These limitations are insignificant extra-solution activity and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 19 describes details related to potential failures and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.
Claim 20 describes determining and recommending modifications based on economic cost and contains no additional elements which would integrate the identified abstract idea(s) into a practical application.  
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 13 recites the additional limitation to “obtain information describing, as code, infrastructure of an application, the code comprising information indicative of a configuration of a plurality of computing resources.”
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the limitation for obtaining configuration information merely recites collecting data without any specification of details as to how that collection is to be performed.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the judicial exception.  The “one or more processors” and “computer system” cited in the claim describe a generic computer processor and a generic computer system at a high level and do not represent “significantly more” than the judicial exception.  
Claims 14-15 describe details pertaining to reliability policy evaluation.  Claim 14 contains an additional limitation to “obtain a policy that describes at least one reliability threshold for the application.”  This limitation merely recites collecting data without any specification of details as to how that collection is to be performed and does not represent “significantly more” than the judicial exception.  
	Claim 16 describes a test that “verifies that execution of a standard operating procedure restores proper operation after the potential failure occurs.”  The test is described in a generic manner without any details pertaining to how the test is conducted and, as such, is considered insignificant extra-solution activity that does not represent “significantly more” than the judicial exception.
	Claim 17 contains the limitation “wherein the test verifies that an alarm is raised as a result of an occurrence of the potential failure.”  The raising and verification of an alarm is described in a generic manner without any details and, as such, is considered insignificant extra-solution activity that does not represent “significantly more” than the judicial exception.
	Claim 18 contains limitations which describe details related to the application and verification of proper operation of the application.  These limitations are insignificant extra-solution activity and contain no additional elements which would that represent “significantly more” than the judicial exception.
Claim 19 describes details related to potential failures and contains no additional elements which would that represent “significantly more” than the judicial exception.
Claim 20 describes determining and recommending modifications based on economic cost and contains no additional elements which would that represent “significantly more” than the judicial exception.  

Conclusion
In light of the above, the limitations in claims 13-20 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 13-20, as amended, are therefore not patent eligible.


Response to Arguments - Claim Rejections under 35 U.S.C. § 101
Applicant’s arguments (see Remarks, filed on June 27, 2022) with respect to the rejections of the claims under 35 U.S.C. § 101 have been fully considered but are not persuasive.  Applicant argues that “even if the present claims can be construed to recite an abstract idea, law of nature, or natural phenomenon in Prong One of Step 2A of the 2019 PEG (which Applicant does not concede), the present claims clearly recite "additional elements that integrate the exception into practical application" in accordance with Prong Two of Step 2A of the 2019 PEG.”  However, Applicant provides no reasoning to support this assertion and does not identify the specific “additional elements” which would integrate the exception into a practical application.
The Examiner respectfully disagrees with Applicant’s arguments and maintains that the claims have been evaluated using the broadest reasonable interpretation of the claims in light of the specification in accordance with the October 2019 Update to the 2019 PEG.  
Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  The October 2019 Update to the 2019 PEG explained that claims can recite a mental process even if they are performed on a computer, and that claims are evaluated as to whether they describe a concept that can be performed in the human mind being performed on a generic computer, in a computer environment, or merely using a computer as a tool to perform the concept.  The courts have found that a claim directed to collecting and comparing known information can recite a mental process.  See MPEP 2106.04(a)(2)(III)(A).  For example, the courts have indicated that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer may not be sufficient to show an improvement in computer functionality (see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)).  See MPEP 2106.05(a)(I).
In the instant case, the claims are written very broadly and the actions being performed are no different than what a human would do (i.e., evaluate possible changes and whether they would reduce a chance of failure) when evaluating a potential failure of computing resources. 
 
Regarding independent claim 1, the amended claim describes implementing the identified abstract idea using a generic computer component and provides no indication of solving a particular problem, providing an improvement in the actual functioning of a computer, or providing an improvement to a particular technology or technical field.  While the claim contains limitations for performing a further action (i.e., “causing the infrastructure of the application to be updated in accordance with the change”) in response to an evaluated change to the infrastructure, this action is described in a generic manner and merely describes instructions to apply the judicial exception.  As such, the action represents insignificant extra-solution activity.  
While the resiliency score recited in the amended claim 1 originates from a simulated failure of the infrastructure, the actual performance of the simulation of the failure is not explicitly claimed.  As currently written, the “simulation of the failure of the infrastructure” is considered nonfunctional descriptive language.  See MPEP 2111.05.  The Examiner notes that explicitly claiming the performance of an infrastructure failure simulation and generating a resiliency score based on the results of the simulation may be sufficient, depending on how the claim limitation is worded, to integrate the abstract idea into a practical application.

Regarding independent claims 5 and 13, the amended claims merely describe the collection of data and generating a reliability assessment and reliability measure, respectively, based on the collected data.  The respective dependent claims provide further details pertaining to evaluations being made as part of analyzing the collected data.  Any actions that are taken as a result of the analysis are described in a generic manner and provide no indication of solving a particular problem, providing an improvement in the actual functioning of a computer, or providing an improvement to a particular technology or technical field.  As such, the actions merely describe instructions to apply the judicial exception.  As such, the actions represent insignificant extra-solution activity.  
Accordingly, the rejection of the claims under 35 USC § 101 is deemed to be proper and is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3
Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Luck et al. (U.S. Patent No. 10,970,135) in view of Bawcom (U.S. Patent No. 11,233,708) in further view of Anderson (U.S. Patent Publication No. 2016/0335579).

Claim 1
Regarding claim 1, Luck discloses:
A computer-implemented method, comprising: 
obtaining metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata indicative of a configuration of the set of computing resources used by an instance of the application (Luck: Col. 2, Lines 18-38); 
identifying a change to the infrastructure that reduces the chance of the application failing due to a failure of the infrastructure based on a resiliency score generated from a simulation of the failure of the infrastructure (Luck: Col. 7, Lines 49-60); 
updating the metadata in accordance with the change (Luck: Col. 4, Line 41 to Col. 5, Line 23); 
causing the infrastructure of the application to be updated in accordance with the change (Luck: Col. 4, Line 41 to Col. 5, Line 23).

Further regarding claim 1, Luck does not explicitly disclose, but Bawcom teaches:
obtaining metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata indicative of a configuration of the set of computing resources used by an instance of the application (Bawcom: Col. 6, Lines 57-67).

Luck teaches using a metadata model for defining infrastructure in conjunction with infrastructure-as-code (IaC) (Luck: Col. 2, Lines 18-38) and using infrastructure base model APIs in conjunction with providing a platform for business-as-a-service (Luck: Col. 3, Line 58 to Col. 4, Line 22), but does not explicitly teach infrastructure of “an application hosted by a computing resource service provider” as described in the claim.  Bawcom teaches configuring applications and infrastructure in a cloud environment owned by a third-party cloud provider (Bawcom: Col. 6, Lines 57-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Luck in conjunction with a cloud environment such as that taught by Bawcom.  One of ordinary skill in the art would be motivated to do so in order to improve the efficiency of managing and provisioning infrastructure in a data center (Luck: Col. 1, Lines 33-41).

Further regarding claim 1, Luck in view of Bawcom does not explicitly disclose, but Anderson teaches:
identifying a change to the infrastructure that reduces the chance of the application failing due to a failure of the infrastructure based on a resiliency score generated from a simulation of the failure of the infrastructure (Anderson: ¶ [0004]; ¶ [0028]-[0031]; ¶ [0036]).

Luck teaches validating existing infrastructure models to detect possible asset incompatibilities (Luck: Col. 7, Lines 49-60), but does not explicitly teach utilizing a resiliency score generated from a simulation of the failure of the infrastructure as described in the claim.  Anderson teaches determining a resiliency score for a business continuity plan based on scores for individual components and utilizing simulation exercises to evaluate the plans and components (Anderson: ¶ [0004]; ¶ [0028]-[0031]; ¶ [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Anderson in conjunction with managing a cloud environment such as that taught by Luck in view of Bawcom.  One of ordinary skill in the art would be motivated to do so in order to evaluate the existing infrastructure models taught by Luck and their susceptibility to possible failures and/or incompatibilities.

Claims 2-3
Regarding claim 2, Luck in view of Bawcom and Anderson discloses:
The computer-implemented method of claim 1, wherein the metadata describes a configuration of infrastructure as code (Luck: Col. 2, Lines 18-38; Col. 3, Line 32 to Col. 4, Line 2; Col. 5, Lines 14-21).

Regarding claim 3, Luck in view of Bawcom and Anderson discloses:
The computer-implemented method of claim 1, wherein the set of computing resources is hosted by the computing resource service provider (Bawcom: Col. 6, Lines 57-67).

Claim 4
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Luck et al. (U.S. Patent No. 10,970,135) in view of Bawcom (U.S. Patent No. 11,233,708) in further view of Anderson (U.S. Patent Publication No. 2016/0335579) and Van Camp (U.S. Patent Publication No. 2010/0131084).

Regarding claim 4, Luck in view of Bawcom and Anderson discloses:
The computer-implemented method of claim 1, further comprising: presenting information that identifies a set of potential infrastructure changes (Luck: Col. 7, Lines 49-60).

Further regarding claim 4, Luck in view of Bawcom and Anderson does not explicitly disclose, but Van Camp teaches:
obtaining a selection of infrastructure changes of the set of infrastructure changes, the selection of infrastructure changes including the change to the infrastructure (Van Camp: ¶ [0058]; ¶ [0075]); and 
applying the selection of infrastructure changes to the infrastructure (Van Camp: ¶ [0058]; ¶ [0075]).

Luck in view of Bawcom and Anderson teaches using graphical user interface (GUI) to validate infrastructure and determine potential errors (Luck: Col. 7, Lines 49-60), but does not explicitly teach selecting and applying infrastructure changes as described in the claim.  Van Camp teaches a maintenance system for selection of infrastructure applications and hardware to be updated/installed and sending the information to respective sites (Van Camp: ¶ [0058]; ¶ [0075]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Luck in view of Bawcom and Anderson in conjunction with a maintenance system such as that taught by Van Camp.  One of ordinary skill in the art would be motivated to do so in order to improve the deployment of updates and other maintenance tasks (Van Camp: ¶ [0022]).

Claims 5 and 9-12
Claims 5 and 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Luck et al. (U.S. Patent No. 10,970,135) in view of Bawcom (U.S. Patent No. 11,233,708) in further view of Abu El Ata et al. (U.S. Patent Publication No. 2020/0175439) and Jhoney et al. (U.S. Patent Publication No. 2018/0114271).

Claim 5
Regarding claim 5, Luck discloses:
A system, comprising: 
one or more processors (Luck: Col. 8, Lines 24-27); 
memory that stores computer-executable instructions (Luck: Col. 8, Lines 41-52) that, as a result of being executed, cause the system to at least: 
obtain metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata usable to configure the set of computing resources for an instance of the application (Luck: Col. 2, Lines 18-38); 
identify, using the metadata, a set of potential failures of the infrastructure (Luck: Col. 7, Lines 49-60).

Further regarding claim 5, Luck does not explicitly disclose, but Bawcom teaches:
obtain metadata describing infrastructure of an application hosted by a computing resource service provider, the infrastructure including a set of computing resources, the metadata usable to configure the set of computing resources for an instance of the application (Bawcom: Col. 6, Lines 57-67).

Luck teaches using a metadata model for defining infrastructure in conjunction with infrastructure-as-code (IaC) (Luck: Col. 2, Lines 18-38) and using infrastructure base model APIs in conjunction with providing a platform for business-as-a-service (Luck: Col. 3, Line 58 to Col. 4, Line 22), but does not explicitly teach infrastructure of “an application hosted by a computing resource service provider” as described in the claim.  Bawcom teaches configuring applications and infrastructure in a cloud environment owned by a third-party cloud provider (Bawcom: Col. 6, Lines 57-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Luck in conjunction with a cloud environment such as that taught by Bawcom.  One of ordinary skill in the art would be motivated to do so in order to improve the efficiency of managing and provisioning infrastructure in a data center (Luck: Col. 1, Lines 33-41).

Further regarding claim 5, Luck in view of Bawcom does not explicitly disclose, but Abu El Ata teaches:
collect results produced as a result of generating individual failures from the set of potential failures (Abu El Ata: ¶ [0301]-[0308]); 
generate a reliability assessment of the application infrastructure based at least in part on the metadata and the results (Abu El Ata: ¶ [0301]-[0308]).

Luck in view of Bawcom does not explicitly teach generating individual failures and a reliability assessment as described in the claim.  Abu El Ata teaches a mechanism for emulating a model system through a number of differing scenarios, where the results of such emulations can be analyzed to develop a predictive risk assessment to identify problems and potential solutions for the system (Abu El Ata: ¶ [0301]-[0308]).  The predictive risk assessment corresponds to the reliability assessment in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Abu El Ata to evaluate an infrastructure such as that taught by Luck in view of Bawcom.  One of ordinary skill in the art would be motivated to do so in order to better identify outcomes including adverse events and their causes and enable a system to be reconfigured to avoid such adverse events (Abu El Ata: ¶ [0302]).

Further regarding claim 5, Luck in view of Bawcom and Abu El Ata does not explicitly disclose, but Jhoney teaches:
generate a reliability assessment of the application infrastructure based at least in part on the metadata and the results and a value indicative of failure coverage based on the results (Jhoney: ¶ [0039]; ¶ [0042]).

Luck in view of Bawcom and Abu El Ata does not explicitly teach generating a value indicative of failure coverage as described in the claim.  Jhoney teaches a mechanism for generating relevant parameters for use in determining all resources/services that will be affected due to a fault/failure, and analyzing fault data to determine the extent and impact of failure, including failure coverage, for cloud resources (Jhoney: ¶ [0039]; ¶ [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Jhoney to evaluate an infrastructure such as that taught by Luck in view of Bawcom and Abu El Ata.  One of ordinary skill in the art would be motivated to do so in order to improve the effectiveness of analyzing a business service model to determine the extent of failure and impact of failure (Jhoney: ¶ [0042]).

Claims 9-12
Regarding claim 9, Luck in view of Bawcom, Abu El Ata, and Jhoney discloses:
The system of claim 5, wherein the computer-executable instructions, as a result of being executed, cause the one or more processors to further provide a value indicative of failure coverage based on the results (Jhoney: ¶ [0039]; ¶ [0042]).

Regarding claim 10, Luck in view of Bawcom, Abu El Ata, and Jhoney discloses:
The system of claim 5, wherein the computer-executable instructions, as a result of being executed, cause the one or more processors to further evaluate the efficacy of a proposed change to the infrastructure based at least in part on difference between a first reliability assessment of the infrastructure without the proposed change and a second reliability assessment of the infrastructure with the proposed change (Abu El Ata: ¶ [0186] (Predicted outcomes of proposed solutions or remedial actions may also be represented by vectors. By applying these vectors, a user may further observe one or more views indicating productivity, service quality, cost and scalability as a predicted outcome of implementing the present enterprise configuration or a proposed solution. Thus, a user may view various characteristics of the present enterprise, as well as compare those characteristics to predicted characteristics of an enterprise after a proposed solution is implemented. Through this comparison, a user can determine the effects of implementing a proposed solution.)).

Regarding claim 11, Luck in view of Bawcom, Abu El Ata, and Jhoney discloses:
The system of claim 10, wherein the computer-executable instructions, as a result of being executed, cause the one or more processors to further: 
determine that the difference is greater than a threshold amount (Abu El Ata: ¶ [0186]; ¶ [0281] (An adverse event may be identified based on a rate of change in performance metrics or other characteristics, where one or more of those metrics exceed a threshold rate of change.  Proposed changes to the system and results of emulation are evaluated against this to determine acceptable tolerance.)); and 
implement the proposed change as a result of the difference being greater than the threshold amount (Abu El Ata: ¶ [0186]; ¶ [0281] (If acceptable tolerance, proposed changes to system can be exported from the model as recommendations to modify and improve the real-world system corresponding to the model)).

Regarding claim 12, Luck in view of Bawcom, Abu El Ata, and Jhoney discloses:
The system of claim 5, wherein the computer-executable instructions, as a result of being executed, cause the one or more processors to obtain the metadata by examining the infrastructure of the application (Luck: Col. 2, Lines 18-38).

Claims 6-8
Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Luck et al. (U.S. Patent No. 10,970,135) in view of Bawcom (U.S. Patent No. 11,233,708) in further view of Abu El Ata et al. (U.S. Patent Publication No. 2020/0175439), Jhoney et al. (U.S. Patent Publication No. 2018/0114271), and Anderson et al. (U.S. Patent Publication No. 2013/0262643).

Claim 6
Regarding claim 6, Luck in view of Bawcom, Abu El Ata, and Jhoney does not explicitly disclose, but Anderson teaches:
The system of claim 5, wherein the computer-executable instructions, as a result of being executed, cause the one or more processors to further: 
determine whether the infrastructure complies with a reliability policy (Anderson: ¶ [0006]-[0008]; ¶ [0022]; ¶ [0060]-[0065]); and 
generate information indicating whether the infrastructure complies with a reliability policy (Anderson: ¶ [0006]-[0008]; ¶ [0022]; ¶ [0060]-[0065]).

Luck in view of Bawcom, Abu El Ata, and Jhoney does not explicitly teach determining compliance with a reliability policy as described in the claim.  Anderson teaches a mechanism for validating deployment patterns in a networked computing environment with respect to one or more policies (Anderson: ¶ [0006]-[0008]; ¶ [0022]; ¶ [0060]-[0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Anderson to evaluate an infrastructure such as that taught by Luck in view of Bawcom, Abu El Ata, and Jhoney.  One of ordinary skill in the art would be motivated to do so in order to better identify outcomes including adverse events and their causes and enable a system to be reconfigured to avoid such adverse events (Abu El Ata: ¶ [0302]).

Claims 7-8
Regarding claim 7, Luck in view of Bawcom, Abu El Ata, Jhoney, and Anderson discloses:
The system of claim 6, wherein the reliability policy specifies an allowable amount of data loss in event of a failure (Anderson: ¶ [0062] (risk assessment includes analysis of probability of risks defined in policies, such as data loss)). 

Regarding claim 8, Luck in view of Bawcom, Abu El Ata, Jhoney, and Anderson discloses:
The system of claim 7, wherein the allowable amount of data loss is specified as a maximum threshold amount of time over which the application may lose data (Abu El Ata: ¶ [0302]-[0303] (The risk of the adverse event can be qualified by a particular adverse event, as well as a predefined period of time.)).

Claims 13-17 and 19-20
Claims 13-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Luck et al. (U.S. Patent No. 10,970,135) in view of Abu El Ata et al. (U.S. Patent Publication No. 2020/0175439) and Jhoney et al. (U.S. Patent Publication No. 2018/0114271).

Claim 13
Regarding claim 13, Luck discloses:
A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
obtain information describing, as code, infrastructure of an application, the code comprising information indicative of a configuration of a plurality of computing resources (Luck: Col. 2, Lines 18-38); 
identify a potential failure of the infrastructure (Luck: Col. 7, Lines 49-60). 

Further regarding claim 13, Luck does not explicitly disclose, but Abu El Ata teaches:
determine how the application responds to the potential failure (Abu El Ata: ¶ [0301]-[0308]); 
generate a reliability measure for the application infrastructure based at least in part on a result of determining how the application responds to the potential failure (Abu El Ata: ¶ [0301]-[0308]).

Luck does not explicitly teach evaluating failure response and generating a reliability measure as described in the claim.  Abu El Ata teaches a mechanism for emulating a model system through a number of differing scenarios, where the results of such emulations can be analyzed to develop a predictive risk assessment to identify problems and potential solutions for the system (Abu El Ata: ¶ [0301]-[0308]).  The predictive risk assessment corresponds to the reliability measure in the claim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Abu El Ata in conjunction to evaluate an infrastructure such as that taught by Luck.  One of ordinary skill in the art would be motivated to do so in order to better identify outcomes including adverse events and their causes and enable a system to be reconfigured to avoid such adverse events (Abu El Ata: ¶ [0302]).

Further regarding claim 13, Luck in view of Abu El Ata does not explicitly disclose, but Jhoney teaches:
generate a reliability measure for the application infrastructure based at least in part on a result of determining how the application responds to the potential failure and a value indicative of failure coverage based on the results (Jhoney: ¶ [0039]; ¶ [0042]).

Luck in view of Abu El Ata does not explicitly teach generating a value indicative of failure coverage as described in the claim.  Jhoney teaches a mechanism for generating relevant parameters for use in determining all resources/services that will be affected due to a fault/failure, and analyzing fault data to determine the extent and impact of failure, including failure coverage, for cloud resources (Jhoney: ¶ [0039]; ¶ [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Jhoney to evaluate an infrastructure such as that taught by Luck in view of Abu El Ata.  One of ordinary skill in the art would be motivated to do so in order to improve the effectiveness of analyzing a business service model to determine the extent of failure and impact of failure (Jhoney: ¶ [0042]).

Claims 14-17 and 19-20
Regarding claim 14, Luck in view of Abu El Ata and Jhoney discloses:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: 
obtain a policy that describes at least one reliability threshold for the application (Abu El Ata: ¶ [0302]-[0303] (identification of adverse events, where an adverse event may be identified based on a rate of change in performance metrics or other characteristics, where one or more of those metrics exceed a threshold rate of change)); 
compare the reliability measure to the reliability threshold (Abu El Ata: ¶ [0302]-[0303]); and 
indicate whether the application meets the reliability threshold (Abu El Ata: ¶ [0302]-[0303]).

Regarding claim 15, Luck in view of Abu El Ata and Jhoney discloses:
The non-transitory computer-readable storage medium of claim 14, wherein the policy identifies a maximum amount of time that the application is allowed to be unavailable (Abu El Ata: ¶ [0302]-[0303] (The risk of the adverse event can be qualified by a particular adverse event, as well as a predefined period of time.)).

Regarding claim 16, Luck in view of Abu El Ata and Jhoney discloses:
The non-transitory computer-readable storage medium of claim 13, wherein the test verifies that execution of a standard operating procedure restores proper operation after the potential failure occurs (Abu El Ata: ¶ [0315]-[0316]; ¶ [0323] (remedial actions implemented to address failure)).

Regarding claim 17, Luck in view of Abu El Ata and Jhoney discloses:
The non-transitory computer-readable storage medium of claim 13, wherein the test verifies that an alarm is raised as a result of an occurrence of the potential failure (Abu El Ata: ¶ [0323] (during monitoring, alerts generated for pre-identified risk situations)).

Regarding claim 19, Luck in view of Abu El Ata and Jhoney discloses:
The non-transitory computer-readable storage medium of claim 13, wherein the potential failure is a failure of a database replica, a failure of a network connection, a failure of a resource in an availability zone, a failure of a storage device, or a failure of an online service (Luck: Col. 2, Lines 18-30 (infrastructure includes connections between components, corresponding to network connection in the claim); Col. 3, Line 58 to Col. 4, Line 2 (infrastructure includes web services, corresponding to online service in the claim)).

Regarding claim 20, Luck in view of Abu El Ata and Jhoney discloses:
The non-transitory computer-readable storage medium of claim 13, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: 
generate a plurality of proposed modifications to the infrastructure (Abu El Ata: ¶ [0186]; ¶ [0308] (emulation of multiple scenarios for a model system)); 
determine an economic cost of implementing each modification of the plurality of proposed modifications (Abu El Ata: ¶ [0249]-[0252] (Identify constraints and bottlenecks that are important characteristics of any parts, units, and connections, such as cost and cost thresholds)); and 
recommend a particular modification based at least in part on the economic cost of the particular modification relative to an economic cost of other modifications of the plurality of proposed modifications (Abu El Ata: ¶ [0186]; ¶ [0281] (If acceptable tolerance, proposed changes to system can be exported from the model as recommendations to modify and improve the real-world system corresponding to the model)).

Claim 18
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Luck et al. (U.S. Patent No. 10,970,135) in view of Abu El Ata et al. (U.S. Patent Publication No. 2020/0175439) in further view of Jhoney et al. (U.S. Patent Publication No. 2018/0114271) and Karumbunathan et al. (U.S. Patent Publication No. 2020/0159421).

Regarding claim 18, Luck in view of Abu El Ata and Jhoney does not explicitly disclose, but Karumbunathan teaches:
The non-transitory computer-readable storage medium of claim 13, wherein: 
the application includes a resource that is duplicated in a plurality of availability zones (Karumbunathan: ¶ [0238]); and 
the test verifies that the application operates properly if one instance of the resource in one of the plurality of availability zones is unavailable (Karumbunathan: ¶ [0208]-[0209]; ¶ [0238]; ¶ [0245]).

Luck in view of Abu El Ata and Jhoney does not explicitly teach availability zones as described in the claim.  Karumbunathan teaches use of failover and redundancy for cloud-based storage systems distributed across availability zones (Karumbunathan: ¶ [0208]-[0209]; ¶ [0238]; ¶ [0245]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize and test the teachings of Karumbunathan regarding redundancy and failover to evaluate various assessments for an infrastructure such as that taught by Luck in view of Abu El Ata and Jhoney for compliance with established policies.  One of ordinary skill in the art would be motivated to do so in order to ensure and/or increase the resiliency of the cloud-based system (Karumbunathan: ¶ [0238]).


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on June 27, 2022) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are partially persuasive. 
Regarding the rejection of independent claim 5, Applicant argues that “Jhoney does not teach "a reliability assessment of the application infrastructure based at least in part on ... a value indicative of failure coverage based on the results"” as required by the amended claim.  Regarding the rejection of independent claims 1 and 13, Applicant argues that the cited references do not teach the generation of a resiliency score and a reliability measure, respectively, as required in the amended claims.  
Upon further consideration, the Examiner agrees that the cited references in the current rejections do not explicitly teach the cited limitation(s) in the amended independent claims.  Therefore, the rejections under 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration of the amended independent claims, a new ground(s) of rejection is made under 35 U.S.C. § 103 as detailed above.
Regarding the interview with the Examiner on May 9, 2022, the Examiner notes that while there was agreement that the rejections as currently formulated might be overcome with the discussed modifications, there was no agreement that the proposed modifications would result in allowance of the claims.  The Examiner had explained that the Jhoney reference, which was used to teach “a value indicative of failure coverage” in claim 9, teaches generating relevant parameters used to determine affected resources/services due to failure/fault and performing failure coverage analysis (Jhoney: ¶ [0039]; ¶ [0042]).  The Examiner had further indicated that the Jhoney reference may be sufficient to teach the proposed use of “a value indicative of failure coverage” in the independent claims.
In response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to Applicant's argument that the combination of references does not teach the amended claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Regarding the amended independent claim 1, Anderson teaches determining a resiliency score for a business continuity plan based on scores for individual components and utilizing simulation exercises to evaluate the plans and components.  It is maintained that the teachings of Anderson, when viewed in combination with the teachings of Luck in view of Bawcom, teaches the amended independent claim 1 as detailed in the above rejection.
Regarding the amended independent claims 5 and 13, it is maintained that the teachings of Jhoney teaches the amended independent claims 5 and 13 when viewed in combination with the other cited references as detailed in the above rejections.
Accordingly, claims 1-20, as amended, are rejected under 35 U.S.C. § 103 as detailed above.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sisman (U.S. Patent Publication No. 2021/0160146) teaches testing and maintaining outage resilience of server resources of a server infrastructure by means of a hybrid simulation.
Hiebert et al. (U.S. Patent Publication No. 2020/0092334) teaches determination of a resiliency score to make allocation and configuration changes in a computer system.
Lam et al. (“Simulation Tool for Evaluation and Design of Resilience Strategies,” IEEE, 2013) teaches evaluation of resilience strategies using simulation. 
Reyes et al. (U.S. Patent No. 11,194,628) teaches determination of resiliency scores. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113